Per Curiam.
The defendant was found guilty of operating an automobile while under the influence of intoxicating liquor (General Statutes §14-227) and has appealed from the judgment rendered, assigning as error that he was not, upon all the evidence, guilty beyond a reasonable doubt, and that the judgment was contrary to law and against the evidence.
*320There was no request for a finding of facts and no finding was made. See Cir. Ct. Eule 7.31.1. A transcript of the evidence was presented for the purpose of this appeal.
The defendant did not file a brief in accordance with Circuit Court Eule 7.45.1. No claim of error, not presented in a written brief duly filed, need be considered. Cir. Ct. Eule 7.47.3. The defendant having failed to file a brief, the appeal is dismissed.
There is no error.
Kinmonth, Dearington and Jacobs, Js., participated in this decision.